Continued from Box 3:
The newly proposed amendments contain limitations which appear to largely clarify the previous claim limitations but also attempt to clarify that the different sides of the material have binder systems which each have compositions which are mutually exclusive from the other side. Thus the current limitations have not been previously addressed in an office action and would require further search and consideration; thus they will not entered at this time.
The newly proposed amendments also move the previous limitations of dependent claims 2 and 3 into independent claim 1.  While the limitations are seen to be disclosed by the currently cited prior art (as discussed below), the proposed amendments will not be entered at this time because to properly address the amended independent claims further search and consideration, outside the scope of the AFCP 2.0, would be needed to determine if the cited combination of art is the most relevant prior art for the updated form of the independent claims and the other dependent claims which did not previously depend from claims 2 and 3 (and thus were not addressed in combination with the new limitations).

Continued from Box 12: 
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
In response to Applicants’ arguments as they apply to the previous, un-amended, claims, the Examiner responds:

With regard to Applicant’s arguments directed to claims 2-3 that the because the “”hot cross-linking hardener” begins to crosslink at higher temperatures, in particular at 130°C or higher. That means, when a temperature (e.g., of a treatment step) is below 120°C, the hardener system in Horl does not have the claimed configuration and the hardener system in Horl cannot work”; the Examiner disagrees.  As cited in the rejection, the claimed “pre-cross-linked binder system” is seen to be the “cold crosslinking hardener” of Horl and the “cross-linkable but not yet, or little cross-linked binder system” is seen to be the “hot crosslinking hardener” of Horl. This the pre-cross-linked binder system/cold crosslinking hardener is cross-linked in the first treatment step at 120°C, while the hot-crosslinking hardener remains un-cross-linked; which meets the claims. See the full rejections of claim 2-3 for complete citations and details. 
Regarding the arguments that the two sides are not cross-linked differently; this is not seen to be required by the claims, see response to previous arguments directed to claim 1 above. 


	/Jason M Greene/            Primary Examiner, Art Unit 1773